DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,633,124, claims 1-20 of U.S. Patent No. 10,127,326, and claims 1-20 of U.S. Patent No.  10,671,687. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of present application are contained in the narrower species claims of patented parent applications, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 19, 22 and 26 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Korbecki et al. U.S. Pub. No. 20150169705 (hereinafter Korbecki).

Regarding claim 1, Korbecki discloses a method comprising: 
receive a request for content, wherein the request comprises a user agnostic identifier, a first user specific identifier identifying a first user, and a second user specific identifier identifying a second user (Korbecki: [0039]: user profiles from other sources are used to query for content; figures 5 and 6A-6B: enter keyword to search for content across different platforms including Hulu, Netflix, etc.); 
determine, based on the second user specific identifier, user information associated with the second user identifier and the request (Korbecki: figures 6A-6B: different content providers are queried based on user’s subscription status; [0112]-[0114]: identifiers associated with user from other sources are provided to query content); 

determine, based on the user information, one or more access rights to the content (Korbecki: [0064]: retrieve and store login information to directly query a content provider for content and allow the content recommendation engine module to locate user-specific data associated with the content provider); and 
provide access to the content based on the one or more access rights (Korbecki: figures 6A-6B; [0111]: indicate list of available sources to access contents based on user profile information).

As per claim 15, Korbecki discloses a method, comprising: 
receiving, from a user device, a request for content, wherein the request comprises a user agnostic identifier, a first user specific identifier, and a second user specific identifier (Korbecki: [0039]: user profiles from other sources are used to query for content; figures 5 and 6A-6B: enter keyword to search for content across different platforms including Hulu, Netflix, etc.); 
determining, based on the second user specific identifier, user information associated with the request (Korbecki: figures 6A-6B: different content providers are queried based on user’s subscription status; [0112]-[0114]: identifiers associated with user from other sources are provided to query content); 
querying a plurality of computing devices for content associated with the user agnostic identifier (Korbecki: figures 5 and 6A-6B: retrieve content associated with the key word; [0080]: user enters search terms/user agnostic identifiers to find related contents); 

sending the one or more options to the user device (Korbecki: figures 6A-6B; [0111]: indicate list of available sources to access contents based on user profile information).

As per claim 19, Korbecki discloses the method of claim 15. Korbecki further discloses determining, based on the user information, access rights associated with the user information (Korbecki: [0064]; [0112]-[0114]).

As per claim 22 and 26, Korbecki discloses the method of claims 1 and 15 respectively. Korbecki further discloses wherein the user information comprises one or more of: subscription information, a user credential, a name or an account identifier (Korbecki: [0064]: the recommendation module is able to retrieve and store login information or other user-specific information associated with content providers to determine whether access to content is allowed).


Response to Arguments
Applicant's arguments filed on 3/14/22 have been fully considered but they are not persuasive.
Regarding applicant’s remarks, applicant mainly argues that the prior art of record does not explicitly disclose receiving a first user specific identifier and a second user specific identifier in a content request. Applicant argues that the media guidance application proactively seeks out user information and does not receive that information in a request. However, the examiner disagrees. The prior art of record, Korbecki, discloses that the media guidance application gathers user profile information/user 
On the other hand, Applicant argues that a media guidance application querying databases to obtain user information is not analogous to receiving a request containing the user information in last paragraph of page 7 of the response. However, the claim does not recite “receiving a request containing the user information,” the claim recites the request comprises various identifiers instead of user information used to determine access rights to the content. Applicant is advised to further clarify context of the invention.
Lastly, Applicant argues that the prior of record does not explicitly disclose “determining, based on the second user specific identifier, user information associated with the request.” However, the examiner disagrees. Korbecki discloses that login info or user specific information/user information is retrieved and stored by recommendation module to determine whether content can be accessed (Korbecki: [0064]). The user information is retrieved and stored when the recommendation module .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mavalankar U.S. Pub. No. 20150039698 discloses blind sharing of content on social network services.
Puri U.S. Pub. No. 20140304762 discloses method for distributing rights-protected content.
Wright et al. U.S. Pub. No. 20130145426 discloses web-hosted self-managed virtual systems with complex rule-based content access.
Heath U.S. Pub. No. 20130073473 discloses method for social networking interactions using online consumer browsing behavior, buying patterns, advertisements and affiliating advertising.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431